Name: Commission Regulation (EC) No 1589/94 of 30 June 1994 establishing the supply balance for the Azores and Madeira Islands in products of the pigmeat sector for the first quarter of the 1994/95 marketing year and amending Regulation (EEC) No 1725/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  animal product;  cooperation policy
 Date Published: nan

 No L 167/14 Official Journal of the European Communities 1 . 7 . 94 COMMISSION REGULATION (EC) No 1589/94 of 30 June 1994 establishing the supply balance for the Azores and Madeira Islands in products of the pigmeat sector for the first quarter of the 1994/95 marketing year and amending Regulation (EEC) No 1725/92 ensure continuity of the specific supply arrangements, the supply balance and the quantities of pure-bred breeding animals should be established, for a period limited to three months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1725/92 (3) establishing the implementing rules for the supply measures, as amended by Regulation (EC) No 387/94 (4), fixes, for the period 1 July 1992 to 30 June 1993, on the one hand, the quantities of pigmeat products of the fore ­ cast supply balance which benefit from an exemption from the levy on direct imports from third countries or from an aid for deliveries originating from the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Commu ­ nity which benefit from an aid with a view to developing the potential for production in the Azores and Madeira ; Whereas, pending supplementary information to be supplied by the competent authorities, and in order to HAS ADOPTED THIS REGULATION : Article 1 Annexes I and III to Regulation (EEC) No 1725/92 are hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 180, 23. 7. 1993, p. 26. 0 OJ No L 179, 1 . 7. 1992, p. 95. 0 OJ No L 51 , 23. 2. 1994, p. 3 . 1 . 7. 94 Official Journal of the European Communities No L 167/ 15 ANNEX 'ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period 1 July 1994 to 30 September 1994 CN code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh, chilled, or frozen 500 ANNEX III PART 1 Supply in the Azores of pure-bred breeding pigs originating in the Community for the period 1 July 1994 to 30 September 1994 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 1000 Pure-bred breeding pigs ('):  male animals 25 400  female animals 100 350 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter. PART 2 Supply in Madeira of pure-bred breeding pigs originating in the Community for the period 1 July 1994 to 30 September 1994 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs ('):  male animals 30 400  female animals 400 350 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'